DETAILED ACTION
Claims 1-4, 7-8, 10-13 and 16-17 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the objections of the claims is Withdrawn.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the cited references do not teach “wherein the channel information interface comprises a wiretapping interface configured to tap into the communication between a modem of the device under test and transceivers of the device under test to intercept channel configuration commands from the modem to the transceivers, and”. To support this argument, Applicant argues Fiut merely disclose interactions between other devices, but does not disclose a tapping interface between internal elements of the device under test. Specifically, Fiut describes that the "acquired measurements may be communicated to a remote System. More specifically, each base Station probe is connected via RS-232 to a modem in order to communicate acquired data to a remote processor-based System (e.g., a remote PC)." The 
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. USPPN 2015/0318935 (hereinafter “Hudson”), in view of Tanaka et al. USPPN .
Regarding claim 1, Hudson teaches A system simulator for a test arrangement for testing a device under test , wherein the device under test comprises an electronic device in an environment … , the system simulator comprising: (Figure 1, [0023]-[0025], A testing simulator with an antenna sending signals to user equipment, to determine what the user equipment receives)
at least one communication partner simulator configured to simulate a communication partner of the device under test, and (Figure 1, [0023]-[0025], A network simulator emulates a base station, a wireless communication standard, and communicates with the user equipment)
wherein the at least one communication partner simulator comprises a test interface configured to couple the at least one communication partner simulator to a communication interface of the device under test; (Figure 1, 3, [0023]-[0025], The computer is coupled to the transceivers of the device under test; additionally in [0047]-[0050] the computer contains communications interfaces to connect to other computer elements including the device under test)
a control unit configured to dynamically control at least one communication channel used by the at least one communication partner simulator based on a channel usage schedule of the device under test, (Figure 1, [0023]-[0025], the test application also schedules and/or controls the sending of messages between the network simulator transceiver unit and the user equipment according to the test script) 
and information about when the device under test uses the at least one communication channel, and (Figure 1, [0023]-[0025], through the use of a test script, the messages of each channel are controlled, making information about the when each device uses the channel available in the test script used)
wherein the at least one communication partner simulator is configured to simulate only communication partners that are momentarily required to communication with the device under test. (Figure 1, [0023]-[0025], by controlling when each device under test sends a message, the test script, the test script simulates devices under test that are momentarily required to communicate)
Hudson does not explicitly teach an environment with a plurality of communication partners, a channel information interface configured to communicatively couple the control unit to the device under test to actively retrieve channel usage information from the device under test.
Tanaka teaches an environment with a plurality of communication partners (Figure 1, Figure 7, [0017]-[0019], [0128]-[0130], The user equipment receives a signal from a plurality of transceivers)
a channel information interface configured to communicatively couple the control unit to the device under test to actively retrieve channel usage information from the device under test. (Figures 1 and 7, [0022]-[0024], [00128], [0147], The control unit is connected to the device under test and the reception measurement unit. The reception unit is configured as a spectrum analyzer that measures channel usage information)

The combination of Hudson and Tanaka does not explicitly teach wherein the at least one communication partner simulator is configured to simulate at least part of the functions of a base station of a communication system that is used by the device under test, such that the device under test accepts the at least one communication partner simulator as a base station, wherein the channel usage schedule comprises information about a type of the at least one communication channel that the device under test uses
Monghal teaches wherein the at least one communication partner simulator is configured to simulate at least part of the functions of a base station of a communication system that is used by the device under test, such that the device under test accepts the at least one communication partner simulator as a base station, ([0021], [0022], [0026], [0028], [0034], A base station is simulated as a base station and communicates with other devices)
wherein the channel usage schedule comprises information about a type of the at least one communication channel that the device under test uses and information about when the device under test uses the at least one communication chanel, ([0021], [0022], [0026], [0028], [0034], The communication of a channel is analyzed to determine the information desired to simulate or analyze radio transmissions)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Hudson and Tanaka with Monghal as the references deal with the testing of wireless devices, in order to implement a system that probes the communications between transceivers and uses base stations. Monghal would modify Hudson and Tanaka by probing the communications between the base stations and the devices under test. The benefit of doing so is signaling and fading that is normally encountered in the field can be replayed in a laboratory. This reduces long term costs and provides full repeatability and control. (Monghal [0086]) 
The combination of Hudson, Tanaka and Monghal does not explicitly teach wherein the type of the at least one communication channels comprises a channel frequency and a bandwidth of the channel,
Kazmi teaches wherein the type of the at least one communication channels comprises a channel frequency and a bandwidth of the channel,([0262) the node measures the bandwidth and carrier frequency)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Hudson, Tanaka and Monghal with Kazmi as the references deal with the testing of wireless devices, in order to implement a system that takes into account the bandwidth and frequency of the device. Kazmi would modify Hudson, Tanaka and Monghal by taking into account the bandwidth and frequency. The benefit of doing so is networks may 
The combination of Hudson, Tanaka, Monghal and Kazmi does not explicitly teach wherein the channel infom1ation interface comprises a wiretapping interface configured to tap into the communication between a modern of the device under test and transceivers of the device under test to intercept channel configuration commands from the modem to the transceivers, and.
Fiut teaches wherein the channel infom1ation interface comprises a wiretapping interface configured to tap into the communication between a modern of the device under test and transceivers of the device under test to intercept channel configuration commands from the modem to the transceivers, and (Figure 2, [0011], [0033], [0041], Monitoring probes measure the lines of the base station, each base station probe is also connected, via RS-232 to a modem in order to communicate acquired data to a remote processor-based system)

Examiner’s Note: Fiut is cited for a more explicit recitation of the claimed subject matter, in order to promote compact prosecution. However, under the broadest reasonable interpretation, Tanaka implicitly teaches the claimed subject matter through the reception measurement unit that is configured as a spectrum analyzer and is connected to the Transmitting/Receiving unit. (Figure 7)

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Hudson, Tanaka, Monghal and Kazmi with Fiut as the 

Regarding claim 2, the combination of Hudson, Tanaka, Monghal, Kazmi and Fiut teaches the limitations of claim 1. Hudson teaches further comprising a usage schedule derivation unit configured to derive the channel usage schedule based on protocol information of a communication protocol that is used by the device under test. (Figure 1, [0023]-[0025], the test application also schedules and/or controls the sending of messages between the network simulator transceiver unit and the user equipment according to the test script

Regarding claim 3, the combination of Hudson, Tanaka, Monghal, Kazmi and Fiut teaches the limitations of claim 1. Hudson teaches further comprising a test protocol analyzer configured to analyze a test protocol of the device under test and derive the channel usage schedule from the test protocol. (Figures 1 and 3, [0023]-[0025], [0031]-[0034], [0036], [0038], A controller analyzes communications between the network simulator and user equipment.)

Regarding claim 4, the combination of Hudson, Tanaka, Monghal, Kazmi and Fiut teaches the limitations of claim 1. Hudson teaches further comprising a control algorithm replication unit configured to replicate a control algorithm used in the device under test to control the communication channels used by the device under test to communicate with the plurality of communication partners. (Figures 1 and 3, [0023]-[0025], [0031]-[0034], [0036], [0038], The network simulator under the control of the test application monitors and records the unscripted communications. These may include sequences of signaling, user data, periods of inactivity or any other system behavior. These types of communication include, for example, the user equipment attempting to register with the network, requesting data channels to transfer produced by the user equipment, and/or sending of measurements about network conditions monitored by the user equipment.)

Regarding claim 7, the combination of Hudson, Tanaka, Monghal, Kazmi and Fiut teaches the limitations of claim 1. The combination of Hudson and Monghal does not explicitly teach wherein the channel information interface comprises a frequency determination interface configured to determine the oscillation frequencies of oscillators in transceivers of the device under test or in a signal emitted by the device under test. 
Tanaka teaches wherein the channel information interface comprises a frequency determination interface configured to determine the oscillation frequencies of oscillators in transceivers of the device under test or in a signal emitted by the device under test. (Figures 1 and 7, [0021]-[0024], [00128], [0147], The control unit is connected to the device under test and the reception measurement unit. The reception unit is configured as a spectrum analyzer that measures channel usage information, including oscillation frequencies)

Regarding claim 8, the combination of Hudson, Tanaka, Monghal, Kazmi and Fiut teaches the limitations of claim 1. The combination of Hudson and Monghal does not explicitly teach wherein the channel information interface comprises device-side information transmitter that transmits the channel usage information to a simulator-side information receiver.
Tanaka teaches wherein the channel information interface comprises device-side information transmitter that transmits the channel usage information to a simulator-side information receiver. (Figures 1 and 7, [0022]-[0026], [0128], [0147], The transmitting unit transmits information including from the spectrum analyzer to the reception measurement unit, both of them make up the system simulator)

In regards to claim 10, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the method embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 12, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 13, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 16, it is the method embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 17, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. “EmPro: an Environment/Energy Emulation and Profiling Platform for Wireless Sensor Networks”: Also teaches wiretapping the communications between the microcontroller and transceiver to analyze the communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147